Citation Nr: 0125019	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-24 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Department of Veterans Affairs (VA) pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to October 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Committee on Waivers 
and Compromises (Committee) of the VA Regional Office (RO), 
in Atlanta, Georgia.  The veteran requested and was scheduled 
to appear at a hearing before a Member of the Board at the RO 
in September 2001; however, the veteran failed to report.


REMAND

The Board notes that there are two overpayments involved in 
this case, one for $7,323, and the second for $21,610.  The 
Committee adjudicated these overpayments in separate 
decisions; however, the RO combined them in the December 2000 
Statement of the case to which the veteran filed a 
substantive appeal.  The combined amount of the overpayment 
set forth by the Statement of the case was $27,932.92.  The 
sum of the overpayments addressed by the Committee 
approximated $28,933; thus, the Board is unclear as to the 
actual amount currently in dispute.  

Additionally, while the veteran's representative was afforded 
the opportunity to review the file and prepare a VA Form 646 
as to the $7323 overpayment, it does not appear that the 
veteran's representative was provided the same opportunity 
with respect to the $21,610 overpayment.

Furthermore, the veteran, in several statements raised the 
issue of proper creation of the overpayments.  Specifically, 
the veteran alleges that his unreimbursed medical expenses 
were not addressed and that he had requested exclusion of 
child's income.  The RO issued an adjustment letter and an 
audit in June 2000 and July 2000 respectively and thereafter, 
the veteran submitted statements of disagreement.  The United 
States Court of Appeals for Veterans Claims (Court) has 
directed that when a debtor requests waiver of an overpayment 
and also asserts that the underlying debt is invalid, the VA 
must resolve both matters.  Schaper v. Derwinski, 1 Vet. App. 
430 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  This is because a grant or denial of a waiver 
presupposes the propriety of the creation of the indebtedness 
in the first instance.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992); Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Court 
has held that the provisions of the VCAA are potentially 
applicable to waiver claims pending on the date of the law's 
enactment.  See Weaver v. Principi, 14 Vet. App. 301 (2001).  

Accordingly, this case is REMANDED for the following:

1.  The RO should adjudicate the issue 
of whether the creation of the 
overpayments were proper, undertaking 
such development as is necessary in 
order to adjudicate the issue and 
address the specific contentions.  If 
the determination is adverse to the 
veteran, the RO should notify him and 
his representative of the determination 
and of his appellate rights, and inform 
him that he must perfect an appeal of 
this issue if he wants the Board to 
consider it.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (2000). 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

3.  Thereafter, the RO should readjudicate 
the overpayments.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC). 
An appropriate period of time should be 
allowed for response.

4.  The veteran's representative should be 
offered the opportunity to prepare a VA 
Form 646 addressing the overpayments.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





